Case 8:18-cv-02838-SCB-JSS Document 172 Filed 05/08/20 Page 1 of 6 PageID 4676



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION
 JERARD BROWN and
 ELIZABETH CARDONA,

        Plaintiffs,
 v.                                                           Case No. 8:18-cv-2838-T-24 JSS

 VIVINT SOLAR, INC., ET AL.,

       Defendants.
 ______________________________/

                                              ORDER
        This cause comes before the Court on two motions: (1) Vivint’s Motion to Sever and for

 Separate Trials (Doc. No. 157), which Plaintiffs oppose (Doc. No. 164); and (2) Vivint’s Motion

 to Bifurcate Trial (Doc. No. 159), which Mosaic joins (Doc. No. 163) and Plaintiffs oppose

 (Doc. No. 166). As explained below, the Court denies both motions.

 I. Background

        Plaintiffs Jerard Brown and Elizabeth Cardona bring this lawsuit alleging violations of

 the Fair Credit Reporting Act (“FCRA”) by Defendants. Defendant Vivint Solar, Inc. is the

 parent company of Defendant Vivint Solar Developer, LLC (collectively referred to as “Vivint”),

 and they sell solar panels. Defendant Solar Mosaic, Inc. (“Mosaic”) is a financing company that

 finances solar energy systems.

        Vivint’s door-to-door salesmen go to potential customers’ houses to attempt to sell Vivint’s

 solar panels. These salesmen have iPads with them, on which a potential customer can access

 Mosaic’s online credit application to apply for financing for the purchase of Vivant’s solar panels.

 Plaintiffs contend that Vivint’s salesmen came to their houses and completed Mosaic’s online credit

 application in Plaintiffs’ names without Plaintiffs’ knowledge or consent. Thus, Plaintiffs contend
Case 8:18-cv-02838-SCB-JSS Document 172 Filed 05/08/20 Page 2 of 6 PageID 4677



 that all three defendants acted together through Vivint’s door-to-door salesmen to obtain Plaintiffs’

 credit reports under false pretenses and without any permissible purpose or authorization.

 II. Vivint’s Motion to Sever and for Separate Trials

        Vivint moves the Court to sever Plaintiffs’ claims and try each of the plaintiff’s claims

 separately. Vivint argues that since Plaintiffs live in different cities, dealt with different salesmen

 who reported to different supervisors, and had their encounters at different times, their claims should

 be severed. Vivint argues that this is necessary in order to prevent jury confusion that could result

 from the differing evidence proffered by the two different plaintiffs. Vivant also argues that severing

 is necessary to avoid unfair prejudice to Vivint, because the jury may believe that if two people allege

 that their credit reports were pulled without authorization or a permissible purpose, the jury may

 conclude that Vivint must be liable.

        Plaintiffs respond that there will be significant overlapping evidence at trial. Specifically,

 Plaintiffs point out that they will each show that Vivint incentivized its salesmen to qualify

 consumers for credit through Mosaic and that Mosaic told Vivint on several occasions about the

 perceived problem of impermissible credit pulls by Vivint’s salesmen. Furthermore, Plaintiffs intend

 to introduce the same pattern and practice evidence relating to other consumers that complained that

 Vivint’s salesmen ran their credit without their permission. Finally, Plaintiffs argue that any potential

 prejudice or confusion can be addressed with jury instructions.

        Vivint cites to Rules 42 and 21 of the Federal Rules of Civil Procedure in support of its

 arguments that each plaintiff’s claims should be tried separately. As explained below, the Court finds

 that severing Plaintiffs’ claims and holding two separate trials is not warranted.




                                                   2
Case 8:18-cv-02838-SCB-JSS Document 172 Filed 05/08/20 Page 3 of 6 PageID 4678



        A. Rule 21

        Vivint moves for a severance based on Rule 21. Rule 21 allows the Court to sever any claim

 against a party. In considering Vivint’s argument for severance based on Rule 21, the Court

 considers the following factors:

                (1) whether the claims arise out of the same transaction or
                occurrence; (2) whether the claims present some common questions
                of law or fact; (3) whether settlement of the claims or judicial
                economy would be facilitated; (4) whether prejudice would be
                avoided if severance were granted; and (5) whether different
                witnesses and documentary evidence are required for the separate
                claims.

 Securities and Exchange Commission v. Martin, 2018 WL 3827206, at *3 (M.D. Fla. Feb. 15,

 2018)(citations omitted).

        Vivint argues that Plaintiffs’ claims do not arise out of the same transaction or

 occurrence, because Plaintiffs dealt with different salesmen on different dates in different cities.

 However, when determining whether severance is appropriate under Rule 21, “the term

 ‘transaction is a word of flexible meaning’ that ‘may comprehend a series of many occurrences,

 depending not so much upon the immediateness of their connection as upon their logical

 relationship.’” Gonzalez v. Batmasian, 320 F.R.D. 580, 581 (S.D. Fla. Mar. 29, 2017)(citation

 omitted). The Court finds that Plaintiffs’ claims arise out of the same series of transactions—

 Vivint’s salesmen’s attempts to qualify customers for credit with Mosaic.

        Furthermore, Plaintiffs’ claims present common questions of law and fact—whether the

 same conduct alleged to have been committed by Vivint’s salesmen on behalf of Defendants

 violated the FCRA. Judicial economy would not be facilitated by holding separate trials on

 Plaintiffs’ related claims that they will attempt to prove using overlapping witnesses and

 documentary evidence. Any prejudice that Vivint contends may occur by trying Plaintiffs’



                                                   3
Case 8:18-cv-02838-SCB-JSS Document 172 Filed 05/08/20 Page 4 of 6 PageID 4679



 claims together can be mitigated by proper jury instructions. Accordingly, the Court denies

 Vivint’s request for a severance based on Rule 21.

        B. Rule 42(b)

        Vivint also moves for a severance based on Rule 42(b). Rule 42(b) provides that “[f]or

 convenience, to avoid prejudice, or to expedite and economize, the court may order a separate

 trial of one or more separate issues [or] claims.” Fed. R. Civ. P. 42(b). Thus, the considerations

 under Rule 42(b) are similar to the considerations under Rule 21. See Gonzalez, 320 F.R.D. at

 581. For the same reasons that the Court finds that severance is not warranted under Rule 21, the

 Court finds that severance is not warranted under Rule 42(b). Accordingly, Vivint’s motion to

 sever Plaintiffs’ claims into two separate trials is denied.

 III. Defendants’ Motion to Bifurcate

        Next, Defendants move the Court to bifurcate the trial into two stages: first, determining

 whether Defendants used or obtained Plaintiffs’ credit reports for an impermissible purpose; and

 second, determining all remaining issues (i.e., whether Defendants acted negligently or willfully and

 the amount of Plaintiffs’ damages, which could include punitive damages for willful conduct).

 Defendants ask the Court for bifurcation, because they argue that the majority of Plaintiffs’ case will

 be spent trying to show that Defendants acted willfully through pattern and practice evidence, and

 time spent on such evidence will be avoided if the jury first determines the narrow issue of whether

 Defendants used or obtained Plaintiffs’ credit reports for an impermissible purpose and finds in favor

 of Defendants on that issue. Furthermore, Defendants contend that the pattern and practice evidence

 of other customer complaints will unfairly prejudice Defendants if introduced prior to the jury

 determining whether Defendants used or obtained Plaintiffs’ credit reports for an impermissible

 purpose.



                                                    4
Case 8:18-cv-02838-SCB-JSS Document 172 Filed 05/08/20 Page 5 of 6 PageID 4680



        Defendants rely on Rule 42(b) to support their argument for bifurcation. As previously stated,

 Rule 42(b) provides that “[f]or convenience, to avoid prejudice, or to expedite and economize, the

 court may order a separate trial of one or more separate issues [or] claims.” Fed. R. Civ. P. 42(b). As

 explained below, the Court agrees with Plaintiffs that the requested bifurcation is not warranted.

        Plaintiffs argue that a single trial promotes judicial economy due to the substantial overlap of

 evidence relating to whether Defendants used or obtained Plaintiffs’ credit reports for an

 impermissible purpose and whether Defendants acted willfully. For example, one of Mosaic’s

 arguments in support of summary judgment was that it reasonably believed that Plaintiffs’ credit

 applications were submitted with Plaintiffs’ consent. In addressing this argument in its summary

 judgment order, the Court stated the following:

                [W]hile Plaintiffs may have been victims of identity theft with
                respect to the loan applications to Mosaic, there is a genuine issue
                of fact regarding whether Mosaic knew or should have known that
                there was a possibility that the loan applications were not, in fact,
                submitted by Plaintiffs. There is evidence before the Court showing
                that Mosaic knew that there were problems with unauthorized credit
                checks caused by Vivint’s salespeople, and it is for the jury to decide
                whether such evidence undercuts Mosaic’s contention that it had a
                reasonable belief that it had a permissible purpose for checking
                Plaintiffs’ credit.

 (Doc. No. 145, p. 10).

        Additionally, Plaintiffs contend that Defendants will likely argue that the consent forms/credit

 applications allegedly electronically signed by Plaintiffs are evidence that Plaintiffs consented to

 have their credit checked. Likewise, Plaintiffs contend that Defendants will likely argue that Vivint’s

 policies and procedures were sufficient to keep their salesmen from fraudulently submitting the

 consent forms/credit applications without the customer’s consent. Plaintiffs contend that Defendants’

 knowledge that other customers complained that their credit was checked without their consent (and




                                                   5
Case 8:18-cv-02838-SCB-JSS Document 172 Filed 05/08/20 Page 6 of 6 PageID 4681



 Mosaic responding by asking credit reporting companies to remove the hard credit pulls) is relevant

 to counter these defenses (and is also relevant to the issue of willfulness).

          The above examples show that the evidence Plaintiffs intend to use to prove that Defendants

 used or obtained Plaintiffs’ credit reports for an impermissible purpose and to overcome Defendants’

 defenses thereto overlaps with evidence regarding Defendants’ knowledge and the willfulness of

 Defendants’ actions. The Court agrees with Plaintiffs that bifurcation is not warranted. Furthermore,

 the Court can give jury instructions to ensure that the jury is not confused by the evidence admitted at

 trial.

 IV. Conclusion

          Accordingly, it is ORDERED AND ADJUDGED that:

          (1)    Vivint’s Motion to Sever and for Separate Trials (Doc. No. 157) is DENIED.

          (2)    Defendants’ Motion to Bifurcate Trial (Doc. No. 159, 163) is DENIED.

          DONE AND ORDERED at Tampa, Florida, this 8th day of May, 2020.




 Copies to: Counsel of Record




                                                   6
